United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALEXANDRIA VETERANS
ADMINISTRATION MEDICAL CENTER,
Pineville, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1693
Issued: February 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 15, 2011 appellant filed a timely appeal from a June 14, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that she sustained a
stress-related condition in the performance of duty causally related to factors of his federal
employment.
On appeal appellant generally asserts that her condition is employment related.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 28, 2011 appellant, then a 58-year-old supply clerk, filed a traumatic injury
claim. On April 27, 2011 she was working in a very stressful environment in the canteen which
caused anxiety, a panic attack and right arm pain. Appellant stopped work that day. By letter
dated May 11, 2011, OWCP advised her of the evidence needed to support her claim, and to
submit a description of the employment-related conditions or incidents she believed contributed
to her condition together with a narrative medical report. It also requested that the employing
establishment respond to the claim. Appellant returned to regular duty on May 13, 2011.
In an April 27, 2011 report, Dr. Jose F. Andino, Board-certified in family medicine, noted
that appellant was brought from employee health after developing visual acuity problems,
headaches and dizziness. Appellant stated that she worked in a difficult and probably hostile
environment due to staffing shortages and the demands of the job. Dr. Andino diagnosed an
anxiety attack. In an April 28, 2011 treatment note, Dr. Brian C. Jobe, a Board-certified family
physician, reported a history that appellant was working in a very psychologically stressful
environment in the canteen that caused anxiety and physical symptoms of right arm pain.
Appellant appeared anxious and tearful. Dr. Jobe diagnosed psychological stress and anxiety.
Appellant was to follow-up with her primary care doctor for a cardiac evaluation. Dr. Jobe
found that appellant could not work. On a form report, he checked that the illness was work
related. Dr. Rajinder Verma, Board-certified in family medicine, provided reports dated
May 9, 2011. He noted a history of stress at work. Dr. Verma provided physical examination
findings, diagnosed acute anxiety and advised that appellant could return to full-time work on
May 13, 2011. On May 13, 2011 Dr. Jobe noted appellant’s report that her anxiety level had
improved and she wanted to return to work. He diagnosed psychological stress secondary to
work environment, and anxiety and advised that she could return to work with no restrictions.
By decision dated June 14, 2011, OWCP denied the claim. It found that, while appellant
submitted medical evidence, she did not complete a statement describing the events that occurred
on April 27, 2011 that caused her stress. Therefore, appellant failed to substantiate any
compensable employment factors.
LEGAL PRECEDENT
To establish her claim that she sustained a stress-related condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.2 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.3 When
the matter asserted is a compensable factor of employment and the evidence of record establishes

2

Leslie C. Moore, 52 ECAB 132 (2000).

3

Dennis J. Balogh, 52 ECAB 232 (2001).

2

the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.7 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.8 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.9 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.10
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of her
federal employment on April 27, 2011. The evidence of record does not substantiate any
compensable employment factors.
Appellant submitted medical evidence in which Drs. Andino, Jobe and Verma diagnosed
anxiety, and Dr. Jobe related the condition to work stress. She was advised by OWCP on
May 11, 2011 to submit a further description of the employment incidents and/or conditions that
contributed to her stress. Appellant did not do so. Rather, she generally alleged stress due to her
work environment in the canteen and possible staff shortages. The general assertion on
appellant’s claim form that she worked in a stressful environment is insufficient to substantiate
any work factor as factual. In order to establish her claim, she must submit factual evidence
identifying specific employment factors or incidents as having caused or contributed to her
condition.11 Appellant’s allegation is nonspecific and there are no statements by any coworkers
4

Id.

5

28 ECAB 125 (1976).

6

See Robert W. Johns, 51 ECAB 137 (1999).

7

Lillian Cutler, supra note 5.

8

J.F., 59 ECAB 331 (2008).

9

M.D., 59 ECAB 211 (2007).

10

Roger Williams, 52 ECAB 468 (2001).

11

Leslie C. Moore, supra note 2.

3

or managers to substantiate any staffing shortages or the value of the work she performed. As
she did not submit the requested information, she did not establish that she sustained a stressrelated condition in the performance of duty. OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.12
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a stress-related condition in the performance of duty on April 27, 2011.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

The Board notes that simultaneous with her appeal to the Board, appellant requested a review of the written
record with OWCP. As noted by OWCP in an October 5, 2011 letter, the Board and OWCP may not have
simultaneous jurisdiction over the same issues. Following the docketing of an appeal before the Board, OWCP does
not retain jurisdiction to render a further decision regarding the issue on appeal until after the Board relinquishes
jurisdiction. A.J., Docket No. 10-619 (issued June 29, 2010). Appellant also submitted evidence with her appeal to
the Board. The Board may not consider this evidence as its review of the record is limited to reviewing the evidence
that was before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c); J.T., 59 ECAB 293 (2008).

4

